     Case 2:18-cv-00304-RFB-DJA Document 243 Filed 06/15/21 Page 1 of 5




 1   ROTHNER, SEGALL & GREENSTONE
     GLENN ROTHNER (pro hac vice)
 2   JONATHAN COHEN (10551)
     ELI NADURIS-WEISSMAN (pro hac vice)
 3   CARLOS COYE (pro hac vice)
     510 South Marengo Avenue
 4   Pasadena, California 91101-3115
     Telephone: (626) 796-7555
 5   Fax:          (626) 577-0124
     E-mail:       jcohen@rsglabor.com; enaduris-weissman@rsglabor.com;
 6                 ccoye@rsglabor.com

 7   CHRISTENSEN JAMES & MARTIN
     EVAN L. JAMES (7760)
 8   DARYL E. MARTIN (6735)
     7440 West Sahara Avenue
 9   Las Vegas, Nevada 89117
     Telephone: (702) 255-1718
10   Fax:         (702) 255-0871
     Email:       elj@cjmlv.com; dem@cjmlv.com
11
     Attorneys for Service Employees International Union
12          and Mary Kay Henry

13
                                 UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF NEVADA
15
     JAVIER CABRERA, an individual;                   Case No.: 2:18-cv-00304-RFB-DJA
16   DEBORAH MILLER, an individual,
     CHERIE MANCINI, an individual,
17   NEVADA SERVICE EMPLOYEES UNION                   JOINT STIPULATION AND REQUEST
     STAFF UNION (“NSEUSU”),                          TO RESCHEDULE SETTLEMENT
18   an unincorporated association,                   CONFERENCE;
                                                      DECLARATION OF COUNSEL
19                 Plaintiffs,

20   vs.

21   SERVICE EMPLOYEES INTERNATIONAL
     UNION. a nonprofit cooperative corporation;
22   LUISA BLUE, in her official capacity as
     Trustee of Local 1107; MARTIN MANTECA,
23   in his official capacity as Deputy Trustee of
     Local 1107; MARY K. HENRY, in her official
24   capacity as Union President; CLARK COUNTY
     PUBLIC EMPLOYEES ASSOCIATION dba
25   NEVADA SERVICE EMPLOYEES UNION
     aka SEIU 1107, a non-profit cooperative
26   corporation; DOES 1-20; and ROE
     CORPORATIONS 1-20, inclusive,
27
                   Defendants.
28
                                                  1
     Case 2:18-cv-00304-RFB-DJA Document 243 Filed 06/15/21 Page 2 of 5




 1          On June 6, 2021, based upon the parties’ joint request and the Court’s referral (ECF No.

 2   241), the Magistrate Judge ordered a mandatory settlement conference to be held on August 2,

 3   2021 (ECF No. 242). Unfortunately, counsel for Defendant Service Employees International

 4   Union is not available on that date, due to pre-planned vacation travel. See Declaration of Eli

 5   Naduris-Weissman.

 6          Counsel for all parties have spoken with their clients or client representatives and met and

 7   conferred to find alternative dates of availability, and hereby stipulate to their availability and

 8   request to reschedule the settlement conference to either of the following dates: August 13, 2021

 9   or August 31, 2021.

10          Respectfully submitted,

11

12          CHRISTENSEN JAMES & MARTIN                      ROTHNER, SEGALL & GREENSTONE

13          By ___/s/ Evan James___________                By:      /s/ Eli Naduris-Weissman
            Evan L. James, Esq.                            Eli Naduris-Weissman, Esq.
14          Nevada Bar No. 7760                            Pro Hac Vice
            7440 W. Sahara Avenue                          510 S. Marengo Ave.
15          Las Vegas, NV 89117                            Pasadena, California 91101-3115
            Tel.: (702) 255-1718                           Tel.: (626) 796-7555
16          Fax: (702) 255-0871                            Fax.: (626) 577-0124
            elj@cjmlv.com                                  enaduris-weissman@rsglabor.com
17          Attorneys for Defendant Local 1107,            Attorneys for SEIU and Mary K. Henry
            Luisa Blue, and Martin Manteca
18

19          By: __/s/ Michael J. Mcavoyamaya
            Michael J. Mcavoyamaya, Esq.
20          Nevada Bar No. 14082
            4539 Paseo Del Ray
21          Las Vegas, NV 89121
            Tel.: (702) 299-5083
22          mmcavoyamayalaw@gmail.com
            Attorney for Plaintiffs
23

24   IT IS SO ORDERED.

25          DATED: ____________, 2021

26
            __________________________________
27          Daniel J. Albregts
            United States Magistrate Judge
28
                                                       2
     Case 2:18-cv-00304-RFB-DJA Document 243 Filed 06/15/21 Page 3 of 5




 1   ROTHNER, SEGALL & GREENSTONE
     GLENN ROTHNER (pro hac vice)
 2   JONATHAN COHEN (10551)
     ELI NADURIS-WEISSMAN (pro hac vice)
 3   CARLOS COYE (pro hac vice)
     510 South Marengo Avenue
 4   Pasadena, California 91101-3115
     Telephone: (626) 796-7555
 5   Fax:          (626) 577-0124
     E-mail:       jcohen@rsglabor.com; enaduris-weissman@rsglabor.com;
 6                 ccoye@rsglabor.com

 7   CHRISTENSEN JAMES & MARTIN
     EVAN L. JAMES (7760)
 8   DARYL E. MARTIN (6735)
     7440 West Sahara Avenue
 9   Las Vegas, Nevada 89117
     Telephone: (702) 255-1718
10   Fax:         (702) 255-0871
     Email:       elj@cjmlv.com; dem@cjmlv.com
11
     Attorneys for Service Employees International Union
12          and Mary Kay Henry

13
                                 UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF NEVADA
15
     JAVIER CABRERA, an individual;                   Case No.: 2:18-cv-00304-RFB-DJA
16   DEBORAH MILLER, an individual,
     CHERIE MANCINI, an individual,
17   NEVADA SERVICE EMPLOYEES UNION                   DECLARATION OF ELI NADURIS-
     STAFF UNION (“NSEUSU”),                          WEISSMAN
18   an unincorporated association,

19                 Plaintiffs,

20   vs.

21   SERVICE EMPLOYEES INTERNATIONAL
     UNION. a nonprofit cooperative corporation;
22   LUISA BLUE, in her official capacity as
     Trustee of Local 1107; MARTIN MANTECA,
23   in his official capacity as Deputy Trustee of
     Local 1107; MARY K. HENRY, in her official
24   capacity as Union President; CLARK COUNTY
     PUBLIC EMPLOYEES ASSOCIATION dba
25   NEVADA SERVICE EMPLOYEES UNION
     aka SEIU 1107, a non-profit cooperative
26   corporation; DOES 1-20; and ROE
     CORPORATIONS 1-20, inclusive,
27
                   Defendants.
28
                                                  3
     Case 2:18-cv-00304-RFB-DJA Document 243 Filed 06/15/21 Page 4 of 5




 1                                 Declaration of Eli Naduris-Weissman

 2           I, Eli Naduris-Weissman, declare that:

 3           1.      [Identify] I am a member of the law firm of Rothner, Segall & Greenstone and am

 4   counsel to Defendant Service Employees International Union (“SEIU”) in this case. I have

 5   litigated this case extensively since SEIU’s involvement, and am the attorney at my firm most

 6   familiar with the facts and legal issues at stake in this case.

 7           2.      [Unavailability for Settlement Conference] Prior to receiving the Order

 8   scheduling a settlement conference, I had already prepared travel plans and purchased tickets for

 9   a family vacation and will be unavailable from July 26 through August 10, 2021. As such, I am

10   unable to attend the settlement conference on the currently scheduled date of August 2, 2021.

11           3.      [Availability of All Parties] I have confirmed availability of SEIU’s client

12   representative, and conferred with the counsel signing this stipulation who have indicated their

13   availability, and their clients’ availability, on August 13, 2021 and August 31, 2021.

14

15           I declare, under penalty of perjury under the laws of the United States, that the foregoing

16   is true and correct. Executed this 14th day of June, 2021, at Pasadena, California.

17

18                                                           /s/ Eli Naduris-Weissman
                                                             Eli Naduris-Weissman
19

20

21

22

23

24

25

26

27

28
                                                        4
     Case 2:18-cv-00304-RFB-DJA Document 243 Filed 06/15/21 Page 5 of 5




 1

 2                                     CERTIFICATE OF SERVICE

 3         I am a member of Rothner, Segall & Greenstone. On this 15th day of June, 2021, I caused

 4   a true and correct copy of the foregoing JOINT STIPULATION AND REQUEST TO

 5   RESCHEDULE SCHEDULING CONFERENCE; DECLARATION OF COUNSEL to be

 6   served in the following manner:

 7         ELECTRONIC SERVICE: Pursuant to LR IC 4-1 of the United States District Court for

 8   the District of Nevada, the above-referenced document was electronically filed and served

 9   through the Notice of Electronic Filing automatically generated by the Court.

10
                                                 ROTHNER, SEGALL & GREENSTONE
11
                                                 By        /s/ Eli Naduris-Weissman
12                                                        ELI NADURIS-WEISSMAN

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
